ON APPLICATION TO ALLOW MOTION POR REHEARING.
Stephens, J.
1. Where the remittitur has been regularly transmitted from this court to the trial court and before it has been filed in the trial court and the judgment of this court made the judgment of that court, the remittitur will not be recalled by this court at the instance of the losing party, for the purpose of allowing the filing of a motion for a rehearing, when it does not appear that the judgment of this court is wrong and has been inadvertently rendered. Seaboard Air-Line Railway v. Jones, 119 Ga. 907 (91 S. E. 115). See, in this connection, Hawk v. Western & Atlantic Railroad Co., 146 Ga. 373 (91 S. E. 414).
2. The application of the defendant in error to recall the re*807mittitur and be allowed to file a motion for a rehearing is therefore denied.

Application denied.


Jenkins, P. J., and Hill, J., concur.